Citation Nr: 0936616	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2005, for the award of service connection for degenerative 
joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to May 1972 
and from May 1975 to February 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in December 2008.  The hearing 
transcript has been associated with the claims file.

The Board notes that the Veteran, in a March 2007 statement, 
appears to raise a claim of increased rating for the right 
knee disability.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  A claim of service connection was denied in a June 1985 
rating decision.  The Veteran was not provided with notice of 
his appellate rights, however, so the decision is not final.  

2.  The first finding of record of a service-connectable 
right knee disability is in a September 2005 medical record.  


CONCLUSION OF LAW

The criteria for an effective date of September 28, 2005, for 
the award of service connection for a right knee disability 
are met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the service medical evidence reveals that the 
Veteran was treated for right knee problems in service.  
Specifically, service examination and treatment records 
reflect findings of tenderness, slight limitation of motion, 
and the "developing of arthritic pain" as a result of an 
injury in August 1975.  See October 1975 examination record 
and February 1976 treatment record.  The Veteran then 
sustained another injury to the right knee in July 1984, 
after which he was treated for complaints of right knee pain 
and he was variously assessed with ligamentous strain of the 
right knee (August 1984), possible bilateral meniscal tear 
(September 1984), and joint inflammation secondary to injury 
and possible patellofemoral syndrome (October 1984).  

The Veteran was discharged in February 1985, and he filed a 
claim of service connection for a right knee disorder in 
April 1985.  In conjunction with this claim, a VA examination 
was conducted in May 1985.  The examination record reflects 
the Veteran's history of "almost" constant right knee pain 
after sustaining an injury while playing softball.  The 
record notes that an arthroscopy was done and that no 
abnormalities were found.  Examination revealed no evidence 
of fusion or instability and full range of motion of the 
knee.  There was tenderness over the joint space on the 
lateral meniscus.  X-ray images were normal.  The examiner 
diagnosed the Veteran with "history of right knee pain, 
etiology unsure".  The Veteran's claim for service 
connection was then denied in a June 1985 rating decision 
based on lack of evidence of chronic residuals of the right 
knee injury.  The Veteran did not appeal this decision, and, 
accordingly, the June 1985 decision was considered final.  

In December 2005, the Veteran submitted a statement 
indicating his desire to file a claim of service connection 
for a right knee condition.  This claim was then granted in a 
June 2006 rating decision, effective December 16, 2005, based 
on evidence that the Veteran had right knee disabilities, 
diagnosed as degenerative joint disease, chondromalacia 
patella, torn meniscus, and chronic strain/sprain of the 
right knee as a result of the injury in service.  The Veteran 
then appealed the assigned effective date, contending that 
the effective date should be the date he filed his initial 
claim.  

Claim of Entitlement to an Earlier Effective Date

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this matter, the appeal arises from disagreement with the 
initially assigned effective date following the grant of 
service connection for a right knee disability.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008).  Therefore, no further notice 
is needed.  In any event, however, the Board notes that the 
Veteran was provided with notice of how to establish an 
earlier effective dates for the claim in an October 2007 
letter, and the claim was subsequently readjudicated.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant and available medical records and 
provided the Veteran a personal hearing.  It is noteworthy 
that determinations regarding effective dates of awards are 
based, essentially, on what was shown by the record at 
various points in time and application of governing law to 
those findings, and generally further development of the 
evidence is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The Veteran has not 
identified any other pertinent evidence that remains 
outstanding and available.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

Analysis

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

As noted above, the Veteran initially filed a claim of 
service connection for a right knee disorder in April 1985.  
That claim was considered, and the claim was denied in a June 
1985 rating decision.  The evidence does not indicate that 
the Veteran was advised of this decision, however, or of his 
appellate rights:  the April 1984 rating decision is not 
associated with a notification letter, and the Veteran has 
reported that he never received one.  Without such notice, 
the decision could not have become final.  See AG v. Peake, 
536 F.3d 1306, 1309-1310 (Fed. Cir. 2008).  See also Best v. 
Brown, 10 Vet. App. 322, 325 (1997) (failure to notify a 
veteran of his right to appeal a decision renders a VA 
decision non-final).  Thus, the Board finds that the date of 
claim in this case is April 12, 1985, the date the initial 
claim was received, rather than December 11, 2005, the date 
the "request to reopen" was received.  

As this claim was received within one year of separation from 
service, the effective date of the award of service 
connection should be either the date after separation from 
service or the date entitlement arose.  Thus, the Board must 
now determine the date entitlement arose.  

In this case, the Board finds that entitlement first arose in 
September 2005, when the evidence first reflects a diagnosis 
of a chronic right knee disability, namely degenerative joint 
disease.  The Board notes that the in-service treatment and 
examination records reflect findings of pain, to include 
"arthritic pain, and assessments of strain, possible 
bilateral meniscal tear, and joint inflammation secondary to 
injury and possible patellofemoral syndrome and that the May 
1985 VA examination record reflects the Veteran's history of 
persistent pain.  This evidence does not document the 
existence of a chronic service-connectable disability, 
however; rather, this evidence, particularly the 1985 VA 
examination record, only documents the existence of chronic 
pain.  Except in circumstances not applicable here, service 
connection will not be granted for pain alone; there must be 
a diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In 
this case, the first post-service evidence of a service-
connectable disability is found in a September 28, 2005, 
medical record which reflects a finding of mild degenerative 
joint disease of the right knee.  See September 2005 Lovelace 
treatment record.  Thus, after review of the record, the 
Board finds that an effective date of September 28, 2005, is 
warranted.  


ORDER

An effective date of September 28, 2005, for the award of 
service connection for a right knee disability is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


